SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as Permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 Rx Funds Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filling Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No Fee Required o Fee computed on table below per Exchange Act Rules 14a(6)(i)(4) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total Fee Paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, of the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: PRELIMINARY PROXY MATERIALS - FOR SEC USE ONLY Rx Funds Trust Rx Tactical Rotation Fund Rx Traditional Allocation Fund Rx MAR Tactical Moderate Growth Fund Rx MAR Tactical Growth Fund 1345 Avenue of the Americas, 2 nd Floor New York, NY 10105 (866) 410-2006 www.rxfunds.com January, 2016 Dear Shareholder: On behalf of the Board of Trustees of the Rx Funds Trust, formerly American Independence Funds Trust II, (the “Trust”), I cordially invite you to attend a Special Meeting of Shareholders of each of the separate investment series listed above (each a “Fund” and collectively, the “Funds”), to be held at 10:00 a.m. (Eastern time) on March 21, 2016, at the Trust’s offices located at 1345 Avenue of the Americas, 2 nd Floor, New York, NY 10105. While we encourage you to read the full text of the enclosed Joint Proxy Statement, we are also providing you with a brief overview of the proposals, which are as follows: Approval of a New Advisory Agreement . American Independence Financial Services, LLC (“American Independence”or the“Adviser”), your Fund’s investment adviser, entered into a definitive agreement with FolioMetrix LLC (“FolioMetrix”), an SEC registered investment adviser headquartered in Nebraska, whereby FolioMetrix merged with American Independence to create a new company (the “Transaction”). The Transaction was consummated on July 31, 2015, and American Independence is now known as RiskX Investments, LLC. The current investment advisory agreement under which American Independence serves as investment adviser to your Fund terminated upon the closing of the Transaction.In order to permit RiskX Investments to continue to serve as investment adviser to your Fund, securities laws require Fund shareholders to approve a New Advisory Agreement. Approval of Sub-Advisory Agreements . With respect to the Rx MAR Tactical Moderate Growth Fund and the Rx MAR Tactical Growth Fund, we are proposing two new sub-advisers to manage the assets of these two Funds - Welton Fund Advisors, LLC and Frame Global Asset Management; and therefore, are asking for approval of new investment sub-advisory agreements. Further details are provided in the Joint Proxy Statement. Election of Trustees . You are also being asked to approve the re-election of two (2) current Independent Trustees and the election of three (3) new Trustees to your Fund’s Board, one of whom, by reason of her position with, and ownership of, the Adviser, is referred to as an“Interested Trustee”. In addition, shareholders are being asked for the approval of any other matters as may properly come before the Meeting and any adjournment or postponement thereof. INCLUDED WITH THIS LETTER ARE A NOTICE OF SPECIAL MEETING OF SHAREHOLDERS, A JOINT PROXY STATEMENT AND A PROXY CARD. Regardless of the number of shares you own, it is important that your shares are represented and voted. If you cannot personally attend the Special Shareholders’ Meeting, we would appreciate your promptly voting, signing and returning the enclosed proxy card in the postage-paid envelope provided. We thank you for your time and for your investment in the Rx Funds Trust. Sincerely, John J. Pileggi President Rx Funds Trust ii PRELIMINARY PROXY MATERIALS - FOR SEC USE ONLY Rx Funds Trust Rx Tactical Rotation Fund Rx Traditional Allocation Fund Rx MAR Tactical Moderate Growth Fund Rx MAR Tactical Growth Fund NOTICE OF JOINT SPECIAL MEETING OF SHAREHOLDERS Dear Shareholder: Notice is hereby given that a Special Meeting of Shareholders (the “Meeting”) of the Rx Funds Trust, formerly the American Independence Funds Trust II, (the “Trust”), a Delaware business trust, will be held at the Trust’s offices, located at 1345 Avenue of the Americas, 2 nd Floor, New York, NY 10105, on March 21, 2016 at 10:00 a.m. (Eastern time) for the following purposes: Proposal Funds Affected 1. To approve a new investment advisory agreement between the Trust and RiskX Investments, LLC (“RiskX Investments”) on behalf of the Rx MAR Tactical Moderate Growth Fund and the Rx MAR Tactical Growth Fund only. Rx MAR Tactical Moderate Growth Fund and Rx MAR Tactical Growth Fund 2. To approve the following new sub-advisory agreements between RiskX Investments, LLC and each of the sub-advisers named below: a. Investment sub-advisory agreement between RiskX Investments and Welton Fund Advisors, LLC. Rx MAR Tactical Moderate Growth Fund and Rx MAR Tactical Growth Fund b. Investment sub-advisory agreement between RiskX Investments and Frame Global Asset Management, Ltd. Rx MAR Tactical Moderate Growth Fund and Rx MAR Tactical Growth Fund 3. The election of five Trustees, one of whom is an Interested Trustee. All Funds 4. To consider and act upon any matters incidental to the foregoing and to transact such other business as may properly come before the Meeting and any adjournment or postponement thereof. All Funds After careful consideration, the Board of Trustees of the Trust, including all of the Independent Trustees, unanimously approved each of the proposals listed above and recommended that shareholders vote “ FOR ” each proposal. The matters referred to above are discussed in detail in the joint proxy statement attached to this Notice. iii The Board of Trustees has fixed the close of business on January 25, 2016 as the record date for determining shareholders entitled to notice of and to vote at the Meeting. Each share of the Funds is entitled to one vote with respect to each proposal, with fractional votes for fractional shares. John J. Pileggi President Rx Funds Trust All shareholders are cordially invited to attend the meeting. IN ORDER TO AVOID DELAY AND ADDITIONAL EXPENSE AND TO ASSURE THAT YOUR SHARES ARE REPRESENTED, REGARDLESS OF WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE COMPLETE, SIGN, DATE AND PROMPTLY RETURN THE ENCLOSED PROXY CARD IN THE ENVELOPE PROVIDED SO THAT YOU WILL BE REPRESENTED AT THE MEETING. If you have submitted a proxy card and are present at the Meeting, you may change the vote specified in the proxy at that time. However, attendance in person at the Meeting, by itself, will not revoke a previously tendered proxy. iv Rx Funds Trust Rx Tactical Rotation Fund Rx MAR Tactical Moderate Growth Fund Rx MAR Tactical Growth Fund Rx Traditional Allocation Fund (each a “Fund”, and together the “Funds”) JOINT PROXY STATEMENT FOR A JOINT SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON MARCH 21, 2016 INTRODUCTION This joint proxy statement is solicited by the Board of Trustees (the “Board”) of Rx Funds Trust, formerly the American Independence Funds Trust II, (the “Trust”) for voting at the joint special meeting of shareholders of the Trust to be held at 10:00 a.m. (Eastern time) on March 21, 2016, at the Trust’s offices at 1345 Avenue of the Americas, 2 nd Floor, New York, NY 10105, and at any and all adjournments thereof (the “Meeting”), for the purposes set forth in the accompanying Notice of Special Meeting of Shareholders. The Trust will furnish, without charge, a copy of the Funds’ most recent annual and semi-annual reports to shareholders upon request, which may be made either by writing to the Rx Funds Trust at the address above or by calling toll-free (866) 410-2006. The annual and semi-annual reports will be mailed to you by first-class mail within three business days of your request. SOLICITATION OF PROXIES The Board is soliciting votes from shareholders of the Trust with respect to each proposal discussed below. The solicitation of votes is made by the mailing of this Proxy Statement and the accompanying proxy card on or about February 4, 2016. In addition to solicitation by mail, certain officers and representatives of the Trustees, officers and employees of the Trust’s investment adviser or their affiliates or a professional solicitation organization, may solicit proxies by telephone, facsimile or personally, at no extra cost to shareholders. (See “ Shareholder Meeting Costs and Voting Procedures ” under “ ADDITIONAL INFORMATION ABOUT THE FUNDS ”). The appointed proxies will vote in their discretion on any other business as may properly come before the Special Meeting or any adjournments or postponements thereof. Additional matters would only include matters that were not anticipated as of the date of this Proxy Statement. Each share of each Fund is entitled to one vote on each proposal and on each other matter that it is entitled to vote upon at the Meeting. The Trust knows of no other business to be voted upon at the Meeting other than those proposals set forth in the accompanying Notice of the Joint Special Meeting of Shareholders and described in this Joint Proxy Statement. Each valid proxy that the Trust receives will be voted in accordance with your instructions and as the persons named in the proxy determine on such other business as may come before the Meeting. If no instructions are given on an executed proxy that has been returned to us, that proxy will be voted FOR the proposals. Shareholders who execute proxies may revoke them at any time before they are voted, either by writing to the Trust, or by voting in person at the Meeting. The presence in person or by proxy of the holders of record of half (50%) of the outstanding shares of the Funds shall constitute a quorum at the Meeting, permitting action to be taken. In the event that sufficient votes are not received by the date of the Meeting, a person named as proxy may propose one or more adjournments of the Meeting for a reasonable period or periods to permit further solicitation of proxies. The persons named as proxies will vote in favor of such adjournment those proxies that they are entitled to vote in favor of the proposals and will vote against any such adjournment those proxies required to be voted against the proposals. 5 Proposals 1, 2a and 2b require the affirmative vote of a “majority of the outstanding voting securities” of each Fund applicable to that proposal. The term “majority of the outstanding voting securities” of each Fund as defined by the Investment Company Act of 1940, as amended, (the “1940 Act”) means: the affirmative vote of the lesser of (i) 67% of the voting securities of a Fund present at the meeting if more than 50% of the outstanding shares of the Fund are present in person or by proxy or (ii) more than 50% of the outstanding shares of a Fund. Proposal 3 requires the affirmative vote of a plurality of the shares present and entitled to vote at the Meeting for each Trustee. The Board has fixed the close of business on January 25, 2016, as the record date (the “Record Date”) for determining holders of each Fund’s shares entitled to notice of and to vote at the Meeting. See “Ownership of Shares” under “ADDITIONAL INFORMATION ABOUT THE FUNDS” for record date shares of the Funds. PROPOSAL 1 – TO APPROVE A NEW ADVISORY AGREEMENT FOR THE FUNDS (Rx MAR Tactical Moderate Growth Fund and Rx MAR Tactical Growth Fund) Shareholders of the Rx MAR Tactical Moderate Growth Fund and the Rx MAR Tactical Growth Fund (together the “MAR Tactical Funds”) are being asked to approve a Proposed Investment Advisory Agreement (the “New Advisory Agreement”) with RiskX Investments, LLC (“RiskX Investments” or the “Adviser”), formerly American Independence Financial Services, LLC (“American Independence”), as a result of a technical change in control of American Independence and the merger with FolioMetrix LLC. Section 15 of the Investment Company Act of 1940, as amended (the “1940 Act”), requires that any investment advisory agreement be in writing and be approved initially by both (1) the fund’s board of trustees (including a majority of those trustees who are not considered to be “interested persons” of the fund or a party to the agreement, as that term is defined in the 1940 Act (“Independent Trustees”), and (2) the fund’s shareholders.An assignment of an advisory agreement under the 1940 Act includes any transaction that results in a change in control of the investment adviser. Among other things, an assignment covers any transfer of a controlling block of the adviser’s outstanding voting securities. A controlling block is presumed if a person beneficially owns more than 25% of a company’s voting securities. The Rx Tactical Rotation Fund and the Rx Traditional Allocation Fund commenced operations after July 31, 2015 The Investment Advisory Agreement dated August 4, 2015 for these two Funds is between RiskX Investments and the Trust on behalf of the two Funds and was approved by each respective Fund’s sole shareholder. Therefore, shareholders of these two Funds do not need to approve a New Investment Advisory Agreement. The Board is recommending the approval of the New Advisory Agreement for the MAR Tactical Funds. As is required by the 1940 Act, the current agreement provides for automatic termination upon its “assignment”. Under the 1940 Act, the change of control described below resulted in the assignment of the MAR Tactical Funds’ then current agreement, and in its automatic termination. Therefore, as is described below, shareholders of the Funds are being asked to approve a Proposed Investment Advisory Agreement for their respective MAR Tactical Fund(s) to assure continuity of advisory services by RiskX Investments, the same entity that currently advises the MAR Tactical Funds. 6 Background American Independence was formed in 2004, as a Delaware limited liability company. American Independence has been the investment adviser to the Funds pursuant to an investment advisory agreement dated July 11, 2013 (the “Original Advisory Agreement”). Effective May 8, 2015, American Independence entered into a definitive agreement among FolioMetrix LLC (“Folio”) and FolioMetrix Funding LLC (“Funding”) whereby Folio would sell its assets to American Independence and Funding would enter into various loans with American Independence for the purpose of funding such acquisition (the “Transaction”). Funding is substantially directed by Mr. Donald Putnam, Managing Partner of Grail Partners (“Grail”), and the managing member of Funding. The closing of the Transaction (the “Closing”), which took place on July 31, 2015, caused a change in control of American Independence, the adviser to the Funds. The merger of Folio with American Independence created a new company called RiskX Investments, LLC (“RiskX Investments”). The Board of RiskX Investments, formerly of American Independence, was reconstituted to include Donald H. Putnam (Chair), John Pileggi (CEO), Jerry Murphey (President), Craig Cognetti, an affiliated member and a representative of Funding, and John Coyle. Mr. Coyle is also the Managing Director for Navellier & Associates, Inc., the sub-adviser to the International Alpha Strategies Fund and the Large Cap Growth Fund, each a series of the American Independence Funds Trust, an affiliated trust of Rx Funds Trust. In anticipation of the Transaction, the Trust’s Board of Trustees, at a meeting held on March 18-19, 2015 (the “Board Meeting”), approved an interim investment advisory agreement between the Trust, on behalf of the MAR Tactical Funds, and RiskX Investments (the “Interim Advisory Agreement”), and the New Advisory Agreement, subject to shareholder approval. The 1940 Act requires that investment advisory agreements such as the New Advisory Agreement be approved by a vote of a majority of the outstanding shares of a fund.
